                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:16-cr-13-MOC-DCK-20

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
JAMES LAMONT WALKER,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 734). Defendant, an inmate at FCI Berlin in Berlin,

New Hampshire, seeks a reduction of his sentence based on the COVID-19 pandemic.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, because Defendant has not first exhausted available administrative remedies, the

Court denies Defendant’s motion.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 734), is DENIED, without prejudice to Defendant to

refile the motion after he has exhausted his remedies with the BOP.




                                          Signed: June 22, 2020




     Case 3:16-cr-00013-MOC-DCK Document 735 Filed 06/23/20 Page 1 of 1
